 

UNITED STATES BANKRUPTCY COURT

DISFRICT OF NEW JERSEY
In re
James E. Theisen Case No.: 19-30999
Debtor(s). ° Judge: ABA

 

CERTIFICATION OF DEBTOR’S COUNSEL
SUPPORTING SUPPLEMENTAL CHAPTER 13 FEE

 

For time incurred in Chapter 13 cases prior to August 1, 2006, for which supplemental fees
are sought, you must utilize the alternate version of Local Form 13 as has been designated
for that purpose on the Court’s web site: www.njb.uscourts.gov.

 

Brad J. Sadek , Esquire, hereby certifies as follows:

 

1, I represented the debtor in connection with the following proceeding(s) in debtor’s
chapter 13 case:

 

 

 

 

STANDARD FEES
¥___ Prosecution of motion on behalf of debtor, $500.00
Nature of motion: Objection to Claim 6-1
Hearing date(s): 6/16/2020
Defense of motion on behalf of debtor (Including filing $400.00

Objection to Creditor’s or Trustee’s Certification of Default).

Nature of motion:

 

 

Hearing date(s):

 

 

 
¥__ Additional court appearance(s). (Not to exceed three). $100.00

 

 

 

 

Purpose: Motion to Reconsider Order
Denying Objection
Hearing date(s): 10/6/2020
¥____ Filing and appearance on a modified Chapter 13 Plan. $300.00
Preparation of Wage Order $100.00
Preparation and filing of Amendments to Schedules D, E, F $100.00

or List of Creditors

¥__ Preparation and filing of other amended schedules $100.00
Preparation and filing of Application for Retention $200.00
of Professional
Preparation and filing of Notice of Sale or Settlement $100.00
of Controversy

NON-STANDARD FEES

 

 

Do not combine standard and non-standard fees for the same motion or service. If you believe
the standard fee is inappropriate for services in a particular instance, you must request only non-
standard fees for that particular service.

 

Describe non-standard services in detail, and attach a time detail (including applicable

hourly rates) as Exhibit A:

 

 

 

 

 
Describe non-standard expenses in detail:

 

 

 

 

2. To date, in this case:
[have applied for fees (including original retainer) in the amount of: 4,750.00
To date, I have received: 4,750.00
3. I seek compensation for services rendered in the amount of $ 1,000.00 __ payable:

¥_ through the chapter 13 plan as an administrative priority.

outside the plan.
4. O This allowance will not impact on plan payments.
\A This allowance will impact on plan payments.
Present plan: $ 847.00 _ per month for 60 months.
Proposed Plan: $ 715.00 per month for 47 months,

I certify that I have not filed any fee application within the last 90 days.

I certify under penalty of perjury that the foregoing is true and correct.

Dated: 1/12/2021 ‘s/ Brad J. Sadek, Esq.
Signature of applicant

 

 

Local Form 13.rev.8/1/06 jml
